DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 01/04/2021 (“01-04-21 FOA”), the Applicant amended independent claim 8 in a reply filed under after final consideration program on 03/03/2021.
	Currently, claims 1-20 are pending.

Response to Arguments
Applicant’s amendments to independent claim 8 have overcome the prior-art rejections as set forth under line item number 1 in the 01-04-21 FOA.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claim 1 is allowed, because claims 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 2 in the 01-04-21 FOA.
Claims 2-7 are allowed, because they depend from the allowed claim 1.

Independent claim 8 is allowed, because claim 8 has been amended to incorporate parts of the allowable subject matter of claim 9 as set forth under line item number 3 in the 01-04-21 FOA, and the prior art of record, including Chen and Han, singularly or in combination, fails to a die attach film sandwiched in between the semiconductor die and the conductive pattern and in physical contact with the semiconductor die and the conductive pattern.
Claims 9-14 are allowed, because they depend from the allowed claim 8.

Independent claim 15 is allowed, because claim 15 includes previously-indicated allowable subject matter of claim 15 as set forth under line item number 2 in the 01-04-21 FOA.
Claims 16-20 are allowed, because they depend from the allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/M.L./Examiner, Art Unit 2895    

/JAY C CHANG/Primary Examiner, Art Unit 2895